Citation Nr: 0021182	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-20 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for bilateral eye disorders, presently rated as small cell 
lymphoma of the lacrimal lens analogous to non-Hodgkin's 
lymphoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a zero percent 
disability rating for postoperative small cell lymphoma of 
the lacrimal lens.  In March 1998 the veteran submitted 
correspondence sufficient to perfect an appeal as to this 
issue.

The Board notes that in October 1999 the RO granted 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), an issue which had been developed on appeal.  
The veteran was notified that the decision resolved all 
matters on appeal as to that issue; however, in November 1999 
he submitted a notice of disagreement as to that 
determination.  The record presently before the Board does 
not reflect that a statement of the case has been issued; 
therefore, the issue of entitlement to an increased rating 
for PTSD is addressed in the remand section of this decision.  
See Manlincon v. West, 12 Vet. App. 238 (1999). 


REMAND

Initially, the Board notes that the veteran's increased 
rating claim for his service-connected bilateral eye 
disorders is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased evaluation.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The record shows that service connection was originally 
awarded in November 1991 for small cell lymphoma of the 
lacrimal lens, described as a form of non-Hodgkin's lymphoma.  
The RO found presumptive service connection was warranted 
based upon the veteran's service in Vietnam.  A September 
1991 VA oncology clinic report noted, based upon a review of 
the record, that a diagnosis of low grade non-Hodgkin's 
lymphoma was warranted.  

VA medical records dated in April 1997 noted a salmon-colored 
lesion to the veteran's right medial conjunctiva.  An April 
1997 surgical pathology report provided a provisional 
diagnosis of atypical lymphoid infiltrate.  It was noted that 
most of the slides and the remaining tissue block were being 
sent to the Armed Forces Institute of Pathology (AFIP) for 
consultation.  A May 1997 VA fee basis oncology report noted 
that AFIP immunopheno-typing revealed no monoclonality of the 
lesion.  The Board notes, however, that a copy of the AFIP 
report is not included in the record.  

Subsequent private medical reports show the veteran underwent 
debulking of conjunctival lymphoma in October 1997.  An 
October 1997 pathology report noted histological features of 
the specimen indicated an inflammatory rather than neoplastic 
process.  A December 1997 Mayo Clinic Scottsdale report noted 
the veteran's case was difficult and that while features 
suspicious of a low grade lymphoma/lymphoproliferative 
disorder were found no definitive diagnosis could be 
provided.  It was also noted that a comparison of the current 
material and the previous material upon which the diagnosis 
of lymphoma had been based would be helpful in making a 
definite diagnosis of lymphoma.

A February 1999 VA fee basis oncology consultation report 
included a present assessment of low grade, nonmalignant 
lymphomatous infiltrate of the conjunctivae, status post 
multiple excisions and recurrence.  A March 1999 private 
ophthalmologist found, based upon an examination and review 
of medical records, that there was some early cataract 
formation in the eyes and some residual recurrent lympho-
histiocytic reaction to the conjunctiva but no verified 
evidence of lymphomatous cancer.

Based upon a review of the evidence of record, the Board 
finds conflicting medical opinions as to the current nature 
of the veteran's service-connected disability.  Therefore, 
the matter must be REMANDED to the RO for an additional VA 
medical opinion.

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining adequate a VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

In addition, the veteran has submitted a notice of 
disagreement from an October 1999 determination as to the 
assigned compensation level for PTSD.  The record does not 
indicate that the RO issued the veteran a statement of the 
case as to this matter.  As a timely notice of disagreement 
has been filed, the Board's jurisdiction has been triggered 
and the issue must be REMANDED so that the RO can issue a 
statement of the case on the underlying claim.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should issue a statement of 
the case as to the issue of entitlement 
to an increased rating for PTSD.  The 
veteran should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The RO should allow the veteran and his 
service representative the requisite 
period of time for a response.  

2.  The veteran should be requested to 
identify all sources of treatment 
received for his service-connected 
bilateral eye disorders, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  

The RO is specifically requested to 
obtain any pertinent records maintained 
by the Armed Forces Institute of 
Pathology.  All records obtained should 
be added to the claims folder.

3.  Thereafter, the veteran's claims 
folder should be reviewed by a VA 
specialist in oncology to determine the 
current nature and severity of the 
service-connected disability.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner.  The examiner should perform 
any additional examinations, tests, or 
studies necessary for an accurate 
assessment.  

The examiner is requested to discuss the 
history of this disorder, including 
findings as to etiology and any changes 
in diagnoses, and to refer to specific 
medical reports of record where 
appropriate.  A complete medical 
rationale is requested for any opinion 
provided.

4.  The RO should review the claims 
folder to ensure that the above requested 
development has been completed in full.  
In particular, the RO should ensure that 
the requested opinion is responsive to 
and in compliance with the directives of 
this remand and, if not, the RO should 
implement corrective procedures.

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue of 
entitlement to an increased (compensable) 
rating for bilateral eye disorders on 
appeal.  The RO should consider all 
applicable law and regulations, including 
ratings under analogous disorders to each 
eye such as benign new growths, chronic 
conjunctivitis, or cataract.  See 
38 C.F.R. §§ 4.20, 4.84a, Diagnostic 
Codes 6015, 6018, 6027 (1999).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 



